DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments were fully considered and are persuasive.  None of the prior art or combination thereof teaches or suggests that, in a drive control circuit, a first transistor supplies current to a gate of an output transistor while a second transistor supplies a current to a capacitor in response to a common drive signal; where a comparator compares a gate voltage of the output transistor with the capacitor voltage to provide a controlling voltage to a third transistor to supply current to the output transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A drive control circuit, comprising:
a first capacitor where a reference potential is applied to one end thereof; . . . 
 . . . a first comparison circuit that compares a gate voltage of the output transistor and a voltage of the another end of the first capacitor and outputs a first detection signal based on a comparison result thereof; 
a first control signal generation circuit that generates a first control signal in response to the first detection signal and the drive signal; and 
a third drive transistor that supplies a drive current to the gate of the output transistor in response to the first control signal.
As to Claim 12:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A drive control circuit, comprising: 
a first capacitor where a reference potential is applied to one end thereof; . . . 
 . . . a first comparison circuit that compares a gate voltage of the output transistor and a voltage of the another end of the first capacitor and outputs a first detection signal based on a comparison result thereof; 
a first control signal generation circuit that generates a first control signal in response to the first detection signal and the drive signal; and 
a third drive transistor that supplies a drive current to the gate of the output transistor in response to the first control signal, 
wherein a value of the first capacitor is set in such a manner that a period of time until a gate-source capacitance of the output transistor is charged by the first drive transistor to provide a predetermined voltage and a period of time until the first capacitor is charged by the second drive transistor to provide the predetermined voltage are identical.
As to Claim 17:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A drive control circuit, comprising: 
a first capacitor where a reference potential is applied to one end thereof; . . . 
 . . . a second capacitor where the reference potential is applied to one end thereof; 
a fourth drive transistor that supplies a charging current to another end of the second capacitor in response to the first drive signal; 
a second comparison circuit that compares a gate voltage of the output transistor and a voltage of the another end of the second capacitor and outputs a second detection signal depending on a comparison result thereof; 
a second control signal generation circuit that generates a second control signal in response to the second detection signal and the first drive signal; and 
a fifth drive transistor that has a drive capability that is higher than a drive capability of the first drive transistor and supplies a drive current to the gate of the output transistor in response to the second control signal.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849
/Menatoallah Youssef/             SPE, Art Unit 2849